Citation Nr: 0312777	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  02-15 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral lower 
extremity venous insufficiency secondary to a cold injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This appeal arose from an October 2001 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  


FINDING OF FACT

The veteran does not suffer from the residuals of a cold 
injury, diagnosed as venous insufficiency of both lower 
extremities, which can be related to his period of service.


CONCLUSION OF LAW

The residuals of a cold injury, diagnosed as venous 
insufficiency of the lower extremities, were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159, 303(d) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he suffered from frostbite 
during his service on the Aleutian Islands during the Second 
World War.  He stated that, while he served in an 
administrative capacity, his duties involved the inventory, 
issuing and inspection of ammunition, which was done outside 
and in unheated bunkers.  He stated that this frostbite of 
the feet led to the development of his diagnosed lower 
extremity venous insufficiency.  Therefore, he believes that 
service connection is warranted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board of Veterans' Appeals (Board) will analyze the case and 
render a decision.


Factual background

The veteran's DD-214 Form indicates that he served in the 
Aleutian Islands in an administrative capacity.  His service 
medical records are completely silent as to any complaints of 
or treatment for a cold injury.  The December 1945 separation 
examination was negative, finding no varicose veins and 
noting that the lower extremities, to include the feet, were 
normal.

The veteran was examined by VA in November 1973.  He stated 
that he would get ulcers on his legs, but that they were 
healed at the time of the examination.  The objective 
examination found that his skin was normal, except for stasis 
dermatitis of both lower legs and ankles.  There were several 
scars on the lower extremities, which were the residuals of 
old ulcers.  There were no varicose veins and no pitting 
edema or other deformities.  The diagnoses were healed ulcer 
scars and stasis dermatitis of the lower extremities.

VA outpatient records from March and September 1980 noted the 
presence of post-phlebitic changes in the lower extremities.  
Venous insufficiency was diagnosed.  

In October 1980 the veteran was afforded a VA aid and 
attendance examination.  He was noted to have severe 
contractures of the feet, which were related to severe venous 
insufficiency secondary to alcoholic cirrhosis.  The 
diagnoses were residuals of chronic alcoholism; alcoholic 
cirrhosis of the liver with severe secondary venous 
insufficiency involving the lower extremities.

VA outpatient treatment records developed between December 
1997 and July 1999, reflect treatment for stasis dermatitis 
and ulcerations of the ankles.  May 2001 and May 2002 records 
from the Ohio Veterans Home show treatment for venous stasis 
ulcers.  

The veteran also provided articles about the Aleutian Island 
campaign.  These noted that, while these islands were spared 
the arctic climate, they were swept by constant cold wind and 
were often shrouded in fog.  During the 1943 campaign to re-
take these islands from the Japanese, there had been a 
blizzard that had lasted for two weeks.  Many of the U.S. 
troops brought in to fight this campaign arrived from 
California and did not have cold weather gear.  

The veteran then submitted articles pertaining to cold 
injuries.  These defined these injuries and indicated the 
circumstances under which military personnel are susceptible 
to these types of injuries.  How to prevent these injuries 
was also explained.


Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of VA towards claimants.  After reviewing the record, 
it is found that these duties have been met in this case.

The veteran was provided with a statement of the case (SOC) 
in August 2002.  This statement indicated what evidence and 
laws and regulations were relied upon in deciding his claim 
and explained why that evidence had not established 
entitlement to the benefit sought.  The SOC also contained 
the post-VCAA laws and regulations, thus notifying the 
veteran of the information and evidence that was being 
obtained by VA and what evidence and information he needed to 
provide in order to substantiate his claim.  In April 2003, 
he was informed that his case was being transferred to the 
Board and that he could submit additional evidence.  In 
response, he presented articles concerning cold injuries.

Under the circumstances, the RO has informed the veteran of 
the information and evidence necessary to substantiate his 
claim.  The RO has notified the veteran of the information 
and evidence that was being obtained by VA and of what 
evidence and information he needed to provide in order to 
substantiate his claim.  For these reasons, further 
development is not needed in order to meet the requirements 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

Discussion

After reviewing the evidence of record, it is found that 
entitlement to service connection for the residuals of a cold 
injury, diagnosed as bilateral lower extremity venous 
insufficiency, has not been established.  Initially, while 
the veteran did serve in an area where sustaining a cold 
injury is consistent with the environment in which he served, 
there is no indication that he sustained such an injury 
during his service.  The service medical records make 
absolutely no mention of any complaints of or treatment for 
such an injury.  Significantly, the December 1945 separation 
examination found that his lower extremities were completely 
normal.  The November 1973 VA examination did note the 
presence of stasis dermatitis and the residuals of healed 
ankle ulcerations.  Venous insufficiency was diagnosed in 
1980.  However, this condition was not related to any 
inservice cold injury; rather, it was related to cirrhosis of 
the liver caused by chronic alcoholism.  While the veteran 
believes that he suffers from the residuals of a cold injury 
to the lower extremities, he is not competent, as a 
layperson, to render an opinion as to medical diagnosis or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for the residuals of a cold injury, diagnosed as 
bilateral lower extremity venous insufficiency.


ORDER

Entitlement to service connection for the residuals of cold 
injuries, diagnosed as bilateral lower extremity venous 
insufficiency, is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

